Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan US 9542447 B1 in view of Filoti US 10970322 B2 and further in view of Burceanu US 20200004831 A1
With respect to claim 1, claim 8, and claim 15 Brennan US 9542447 B1 teaches “1. A system comprising: a query generation device configured to: receive, via a network, a first input provided in a first device of a first user and a first project identifier associated with the first user” in col. 5:65-col. 6:16 
In other embodiments, the QA system may determine that questions are within a question-answering session by detecting input from the user identifying the question as such. For example, when a user begins working on a certain project, they may select a session identifier associated with that project. To further the example, a QA system may store an indexed set of questions and answers and associated knowledge graphs on a plurality of subjects where each subject corresponds to a project of a user. Projects may include, for example, a supply chain in Indiana, a market proposal in California, and a patent query in the Northeast U.S., etc. As the user engages the QA system, the user may identify a project, whether explicitly (e.g., by selecting an application option or changing a rate clock) or implicitly (e.g., by working on documents associated with the project), which the QA controller may use 
(session identifier is a type of project identifier): 
“receive, via the network, a second input provided in a second device of a second user and a second project identifier associated with the second user” in col. 5:65-col. 6:16 
In other embodiments, the QA system may determine that questions are within a question-answering session by detecting input from the user identifying the question as such. For example, when a user begins working on a certain project, they may select a session identifier associated with that project. To further the example, a QA system may store an indexed set of questions and answers and associated knowledge graphs on a plurality of subjects where each subject corresponds to a project of a user. Projects may include, for example, a supply chain in Indiana, a market proposal in California, and a patent query in the Northeast U.S., etc. As the user engages the QA system, the user may identify a project, whether explicitly (e.g., by selecting an application option or changing a rate clock) or implicitly (e.g., by working on documents associated with the project), which the QA controller may use to identify an ongoing session and associated question-answer index and knowledge graph. In this way, questions a user submits regarding specified projects may be collected and associated together.
(Brennan suggests any number of inputs, devices, users, and project identifiers); 
It appears Brennan fails to explicitly teach “wherein the first and second inputs are the same and are in a natural language format that is not compatible with a downstream database management system; the downstream database management system generate responses to queries based on information stored in a downstream database.” 
However, Filoti US 10970322 B2 teaches “wherein the first and second inputs are the same and are in a natural language format that is not compatible with a downstream database management system” in col. 13:36-45 (language is not compatible with unstructured information source (downstream database management system); col. 14: 33-41: 

col. 7:35-col. 8:2.  
Filoti US 10970322 B2 further teaches “the downstream database management system generate responses to queries based on information stored in a downstream database” in col. 5:65-6:3; col. 6:35-49 (unstructured information source is the “downstream database management system”). 
Brennan and Filoti are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the first and second inputs as taught by Brennan to include “wherein the first and second inputs are the same and are in a natural language format that is not compatible with a downstream database management system; the downstream database management system generating responses to queries based on information stored in a downstream database” as taught by Filoti.  The motivation would have been expanding knowledge domains, flexibility, and knowledge consolidation.  See Filoti col. 7:6-21. 
Brennan further teaches 
“generate, based on the first input, a first database query associated with the first user using a first data quality layer associated with the first project identifier” in col. 5:65-6:3; col. 6:16-17 (question is a user input that is used as a query;  “first data quality layer” is so broad it has essentially no 
“the first data quality layer comprising first project-specific information for generating the first database query from the first input” in col. 5:65-6:16 (session identifier is project-specific information); 
Brennan further teaches  “generate, based on the second input, a second database query associated with the second user using a second data quality layer associated with the second project identifier, the second data quality layer comprising second project- specific information for generating the second database query from the second input” in col. 5:65-6:16 (the words “questions are within a question-answering session” suggests any number of queries and any number of project identifiers (i.e. session identifiers)). 
It appears Brennan et al. fails to explicitly teach “wherein the first and second database queries are compatible with the downstream database management system and the first database query is different than the second database query transmit the first database query to a downstream database management system ;transmit the second database query to the downstream database management system and the downstream database management system configured to: receive the first database query and generate a corresponding first response to the first database query receive the second database query and generate a corresponding second response to the second database query wherein the query generation device is further configured to: receive, from the downstream database management system, a first response to the first database query receive, 
However, Burceanu US 20200004831 A1 teaches “wherein the first and second database queries are compatible with the downstream database management system and the first database query is different than the second database query”
[0042] FIG. 7 illustrates an exemplary operation of translator module 62 according to some embodiments of the present invention. Module 62 is configured to automatically translate a natural language (NL) sentence such as exemplary sentence 54 into an artificial language (AL) sentence such as exemplary sentence 56. The term `sentence` is used herein to denote any sequence of words/tokens formulated in a natural or artificial language. Examples of natural languages include English, German, and Chinese, among others. An artificial language comprises a set of tokens (e.g., keywords, identifiers, operators) together with a set of rules for combining the respective tokens. Rules are commonly known as a grammar or a syntax, and are typically language-specific. Exemplary artificial languages include formal computer languages such as query languages (e.g., SQL), programming languages (e.g., C++, Perl, Java.RTM., bytecode), and markup languages (e.g., XML, HTML). Exemplary NL sentences include a statement, a question, and a command, among others. Exemplary AL sentences include, for instance, a piece of computer code and an SQL query.
(first and second database queries are different in that  SQL, XML, Perl, C++, etc. are different translated queries; compatible database system includes SQL, XML, Perl, C++, etc.); 
“transmit the first database query to a downstream database management system”; in Fig. 4 item 50 and 18 (data server 18 includes database management system); Fig. 1 item 12a-d (first query is any one of the queries sent by client systems 12a-d); ¶ 29 and ¶ 42; 

“and the downstream database management system configured to:  receive the first database query and generate a corresponding first response to the first database query” in ¶ 29 and ¶ 42; Fig. 4 item 52; 
“receive the second database query and generate a corresponding second response to the second database query” in Fig. 4 item 50 and 52; and 62; 
“wherein the query generation device is further configured to: receive, from the downstream database management system, a first response to the first database query”; in Fig. 4 item 52 and 62 Fig. 1 items 12a-d; 
“receive, from the downstream database management system, a second response to the second database query”; in Fig. 4 item 52 and 62 Fig. 1 items 12a-d; 
“transmit, via the network, the first response to the first device” in Fig. 4 item 52 and 62  Fig. 1 items 12a-d (any one of items 12a-d in Fig. 1 is the first device); 
 “and transmit, via the network, the second response to the second device.” in Fig. 4 item 52 and 62  Fig. 1 items 12a-d (any one of items 12a-d in Fig. 1 that isn’t the first device is the second device).
Examiner also takes official notice that converting multiple, various natural language queries into NoSQL, SQL, PostgreSQL, XML, SQLite, JSON, and other well-known structured database query languages was well known in the art before the effective filing date of the invention. 

With respect to claim 6, claim 13, and claim 20, Filoti teaches “wherein the first response is different than the second response” in col. 14: 33-41: 
In an embodiment of the present invention, the query/answer system thus responds to a query (e.g., "Where does Entity A live?") with Answer A, which has been developed using the process described herein. If this same query arrives later, then the query/answer system will reuse the (SAD) Q/A system knowledge base 214. However, if the (SAD) Q/A system knowledge base 214 is no longer available (e.g., has been deleted), then the query/answer system will reconstruct the (SAD) Q/A system knowledge base 214 using the process described herein. 
(second response is different, for example, if system is not available; additionally, one skilled in the art would recognize that the answer to where an entity lives can change over time). The motivation to combine is the same as above in claim 1. 
With respect to claim 7 and claim 14, Filoti teaches “wherein the downstream database comprises one or more fact tables” in col. 29-47 (tables in the knowledge base are “facts” by definition); 
Burceanu teaches “and the first and second database queries are Structured Query Language (SQL) queries” in abstract and ¶¶ 33-34. The motivation to combine these two references with Brennen is the same as indicated above in claim 1. 
Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	The rejections under 35 USC 112(b) are withdrawn.  	
Applicant argues 
The Office Action acknowledges that Brennan fails to disclose "wherein...the first database query is different than the second database query" of independent Claim 1 (see page 8 of the Office Action). However, the Office contends that these features are disclosed by Burceanu at paragraph [0042]. Paragraph [0042] of Burceanu describes the translation of a natural language sentence to a corresponding artificial language sentence. However, Burceanu fails to disclose or suggest a user-specific translation 

Examiner respectfully disagrees.  The words “user-specific” don’t appear in the rejected claims. Even if they did, Burceanu teaches a user specific translation in that a computer user is the providing data in ¶ 42 that is translated.  That is, the data is ¶ 42 is natural language such as English and German.  When a user provides a query in the user’s language, it follows that the translation of that query is specific to that particular user. Additionally, Examiner finds that Burceanu Fig. 7 items 54 and 56 suggest that “last month” is specific to a user that made a query in April (i.e. the results returned are from March).   Examiner further finds a user inputting an identical query in May would have received different results (i.e. April results instead of March results). Applicant’s argument is not persuasive. 
Applicant further argues “[Burceanu fails to teach] ‘first and second inputs [that] are the same.’”
Filoti was cited to teach this element.  See Office Action at page 6. Even if it wasn’t, Examiner finds that Fig. 7 items 54 and 56 suggest that “last month” is specific to a user that made a query in April.   A user inputting an identical query in May would have received different results.  
This argument is therefore not persuasive. 


Applicant further "[Burceanu fails to teach] generate...a second database query...” This argument is not persuasive because Brennan teaches this feature. See Office Action at page 7. Even if Burceanu was cited for this feature, Examiner finds that Fig. 7 items 54 and 56 suggest that “last month” is specific to a user that made a query in April.   Examiner further finds a user inputting an identical query in May would have received different results. Applicant’s argument is not persuasive. 
Applicant further argues “[Burceanu fails to teach] wherein...the first database query is different than the second database query.” Burceanu teaches this feature as explained on page 9 lines 9-11 of the cited office action. Examiner further finds that Fig. 7 items 54 and 56 suggest that “last month” is specific to a user that made a query in April.   Examiner further finds a user inputting an identical query in May would have received different results. Applicant’s argument is not persuasive. 
Applicant argues 
 Instead, as illustrated in FIG. 7 of Burceanu (reproduced below), a given natural language sentence 54 is translated to a single corresponding artificial language sentence 57. As such Burceanu, whether considered alone or in any combination with the other cited references, fails to teach, suggest, or disclose the unique combination of elements recited in Claim 1, including those emphasized above, "wherein the first and second inputs are the same" and "the first database query is different than the second database query". 
 
 Applicant is arguing the references in isolation.  The combination of references renders the claim language obvious.  Also, Burceanu explicitly  formulated in a natural language (e.g., English, Chinese) into a set of sentences formulated in an artificial, formal language such as structured query language (SQL), a programming language (e.g., C++, Java.RTM., bytecode), and/or a markup language (e.g., XML, hypertext markup language--HTML)” (emphasis added).  
Examiner further finds that Burceanu Fig. 7 items 54 and 56 suggest that “last month” is specific to a user that made a query in April.   Examiner further finds a user inputting an identical query in May would have received different results. Applicant’s argument is not persuasive.
	Applicant further argues 
In contrast to the generic translation describes by Burceanu, Applicants' claims include a user-specific generation of “a first database query associated with the first user" and "a second database query associated with the second user" such that "the first database query is different than the second database query" even though "the first and second inputs are the same" (see Claim 1). 

Burceanu and the prior art of record does not teach “generic translation.” The translations are based on a user’s input and are therefore not “generic.” See also analysis above with respect to “user-specific.” Examiner further finds that Burceanu Fig. 7 items 54 and 56 suggest that “last month” is specific to a user that made a query in April.   Examiner further finds a user inputting an identical query in May would have received different results. 
Filoti suggest that a “same” query is treated differently under certain conditions.  See office action at page 6 and Filoti col. 14:33-41. 
Brennan teaches using a question and answer system based on a user’s session identifier associated with a project (col. 5:65-col. 6:16) 
Applicant further argues 
An example of this unique approach is illustrated in FIG. 2 of Applicants' application, reproduced below, where the same first and second input 106a,b are used to generate a first database query 126 and second database query 128 that are different. 

	Applicant’s Fig. 2 has many, many more features than what appear in the rejected claims.  It is improper for Examiner to import them into the claims. This argument is not persuasive. 
	Applicant argues “Burceanu, whether considered alone or in any combination with the other cited references, fails to teach, suggest, or disclose such an approach.”  
That Burceanu and the cited prior art does not teach Fig. 2 in its entirety does not render it deficient.  While the claims are read in light of the specification, limitations from the specification can’t be read into the claims. 
Applicant argues 
Request for Evidentiary Support 
If the Examiner is relying upon "common knowledge" or "well known" principles or "Official Notice" or other information within the Examiner's personal knowledge, as is the case on page 10 of the Office Action, to establish a rejection, Applicants respectfully request that the Examiner cite a reference or provide an affidavit in support of the position in accordance with M.P.E.P. § 2144.03 and 37 C.F.R. 1.104(d)(2). 

An Encoder-Decoder Framework Translating Natural Language to Database Queries (See abstract)
Conversion of Natural Language Query to SQL Query (see abstract)
Understanding Natural Language Queries over Relational Databases (see abstract)
Applicant’s remaining arguments have been addressed above. 
Conclusion
The following prior art is relevant to Applicant’s disclosure: 
US 20160188575 A1
[0012] In some embodiments, a machine translation system uses statistical information other than information 170S derived from known translations. One example of such information is the user's activity in the same computer session prior to submitting the query, e.g. information derived from the flow through one or more web sites before submitting the query. Therefore, the same query can be translated differently for different users or for the same user in different interactions with the server even if the MT database 170 is unchanged.

[0013] In a simplified example, suppose that a query contains a Russian word "list" (). This word may denote a leaf of a tree, or may denote a sheet (e.g. of paper or steel). The MT system must determine whether to translate the Russian word as "leaf" or "sheet". Suppose that the query is submitted by different Russian-speaking users: one user has just browsed through web pages related to gardening, while another user submitted the same query after browsing through engineering literature. For the first user, the MT system may output "leaf" as the translation, while for the second user may output "sheet". 

US 10599733 B2
Data mining module 114 comprises a system that analyzes user queries, search results that are search engines response to those user queries, and the user selection following a user's receipt of the search results. Such a user selection may include selection of a link to a particular website, the user purchase of a product that was listed in the search results, or any other recorded user action taken following a user's receipt of the search results associated with the user query. Such data may additionally include information about different query rewrites that were used with different users that submitted the same initial search query. With a sufficiently large data set, statistical information and analysis may be generated for particular input queries, query rewrites, search results, and user responses. Data mining module 114 may analyze such information to generate sets of query rewrite data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159